         Case 1:20-cv-02674-TJK Document 29 Filed 12/10/20 Page 1 of 9




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
BRENNAN CENTER FOR JUSTICE                )
 AT NYU SCHOOL OF LAW,                    )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )                 Civil Action No. 1:20-cv-02674-TJK
                                          )
UNITED STATES DEPARTMENT OF               )
  COMMERCE, et al.,                       )
                                          )
                  Defendants.             )
__________________________________________)

                                  JOINT STATUS REPORT

       Plaintiff and Defendants, by their counsel, respectfully submit this Joint Status Report

pursuant to the Court’s Minute Orders of November 12, 2020 and December 4, 2020. The parties

provide the following update:

    1. Defendant Commerce Department (“Commerce”) advised Plaintiff that it has divided its

        potentially responsive materials into three roughly proportional tranches of email threads,

        one of which Commerce created to accommodate Plaintiff’s request for prioritization of

        certain custodians. In connection with its first tranche of review and production, the

        tranche prioritized by Plaintiff, Commerce advised Plaintiff on November 30, 2020 that

        it had reviewed 1,164 records. As a result of that review, Commerce on December 1,

        2020 produced 175 responsive records in full, produced redacted portions of 63

        responsive records, and advised Plaintiff that it had withheld in full 214 responsive

        records. Commerce further advised Plaintiff that it is consulting with other government

        agencies regarding the potential release of 457 documents. Commerce stated that it has
    Case 1:20-cv-02674-TJK Document 29 Filed 12/10/20 Page 2 of 9




   14,567 potentially responsive records left to process, and that this figure takes into

   account a disproportional number of email attachments included with the second and third

   tranches of email threads.

2. In connection with its first tranche of review and production, Defendant Census Bureau

   advised Plaintiff on November 30, 2020 that it had reviewed 525 pages of potentially

   responsive records that its searches have located. As a result of that review, the Census

   Bureau on November 30, 2020 produced 98 pages of responsive, non-exempt records in

   full and redacted portions of 427 pages of responsive records. On December 9, 2020, the

   Census Bureau advised Plaintiff that notwithstanding good faith efforts by the Census

   Bureau to conduct a reasonable search for responsive materials at the outset, the Census

   Bureau determined after further consultation with the subject matter experts that it was

   necessary to revise its initial search. As a result of this revised search, the Census Bureau

   stated that it still has approximately 2,200 potentially responsive records left to process.

3. In connection with its first tranche of review and production, Defendant Office of

   Information Policy (“OIP”) advised Plaintiff on December 1, 2020 that it had reviewed

   all 581 pages of potentially responsive records that its searches have located. As a result

   of that review, OIP on December 1, 2020 produced redacted portions of 283 pages of

   records and withheld in full 291 pages of responsive records. OIP previously produced,

   on October 29, 2020, 20 pages of responsive, non-exempt records. OIP has stated that it

   has completed its review.

4. In connection with its first tranche of review and production, Defendant Office of

   Management and Budget (“OMB”) advised Plaintiff on November 30, 2020 that it

   reviewed 400 potentially responsive records out of a universe of 1,167 potentially




                                            2
          Case 1:20-cv-02674-TJK Document 29 Filed 12/10/20 Page 3 of 9




        responsive records that its searches have located. As a result of that review, OMB on

        November 30, 2020 produced redacted portions of 18 responsive records and withheld in

        full 11 responsive records. OMB has stated that it has 767 potentially responsive records

        left to review.

     5. On November 12, 2020, Defendant Civil Rights Division stated that it has completed its

        review and informed Plaintiff that it has no responsive records.

     6. Defendant OIP advised Plaintiff that it referred 7 pages of information to the Office of

        Legal Counsel (“OLC”), and on November 30, 2020, OLC informed Plaintiff that these

        materials are duplicative of those processed in its November 9 response and would

        continue to be withheld in full based upon a claim of Freedom of Information Act

        Exemption 5.

     7. On December 4, 2020, the Census Bureau, Commerce, OIP, and OMB provided to

        Plaintiff indices pertaining to records that those agencies withheld in whole or in part. As

        reflected below, the parties disagree whether these indices are sufficiently informative

        and detailed to qualify as the Vaughn indices that this Court, in its Orders of October 22

        and November 12, 2020, directed Defendants to produce.

     8. Counsel for Plaintiff have reviewed the produced records and indices and are consulting

        with counsel for Defendants on questions related to withholdings.

                                 PLAINTIFF’S STATEMENT

       In its order granting in part Plaintiff’s motion for a preliminary injunction, this Court stated

that “this is the rare case where after a date certain, the value of the information sought by the

Brennan Center to inform the public about these matters would be materially lessened or lost.”

Mem. Op. (October 30, 2020) at 15. Accordingly, this Court ordered Defendants to produce, on a




                                                  3
          Case 1:20-cv-02674-TJK Document 29 Filed 12/10/20 Page 4 of 9




rolling basis, records responsive to Parts 1–3 of Plaintiff’s FOIA Requests and corresponding

Vaughn indices by January 11, 2021.1 Id. at 22. This Court then adopted, in its November 12,

2020 Minute Order, the parties’ agreed-upon production schedule, which required Defendants to

make a good faith effort to review an equal number of documents during each of three production

cycles. Under the court-approved agreement, Vaughn indices were to be produced within four

days of the first two productions (i.e., by December 4, 2020 and December 25, 2020) and on

January 11, 2021. This schedule was set to ensure that Plaintiff will have enough time to analyze

and disseminate the information to the public before the value to the public of this information was

materially lessened or lost by January 25, 2021 (the date the Clerk of the House of Representatives

is supposed to inform each State of the number of Representatives to which it is entitled).

       Defendants’ initial round of productions, which were made on November 30, 2020 and

December 1, 2020, reflected extensive withholding of responsive records, with numerous records

withheld in full and with nearly all of the records that were produced in part subject to extremely

heavy redactions.2 Defendants’ asserted basis for most of their withholding is the deliberative

process privilege embodied in FOIA Exemption 5, 5 U.S.C. § 552(b)(5). Plaintiff is concerned

that at least some of this withholding is grossly excessive.

       The indices that Defendants provided to Plaintiff on December 4, 2020 as purported

explanations for their extensive withholdings are wholly inadequate. They do not amount to the

“Vaughn indices” that this Court mandated, and they do not come close to providing sufficient



1
  Contrary to Defendants assertions below, this Court did not order merely “preliminary” Vaughn
indices.
2
  Defendants note below that the Commerce Department released over 22,200 pages of responsive,
non-exempt information. This number, however, requires some context. More than 16,600 pages
in the production are of the same 1,853-page long notice and request for comment and comment
submissions, which the Commerce Department included 9 times in production.


                                                 4
          Case 1:20-cv-02674-TJK Document 29 Filed 12/10/20 Page 5 of 9




justification for the voluminous withholdings. For example, the Census Bureau blacked out with

full-page redactions approximately 390 pages of its 525-page production, making it impossible for

Plaintiff or the Court to understand either the context of the information redacted or to assess the

legitimacy of the withholding. The Census Bureau’s index sheds virtually no light on these full-

page redactions, as it does not consistently provide the subject matter of the redactions, date of the

document or communication, or identification of individuals who sent or received the

communication. Nor does the Census Bureau index contain the basic sorts of explanatory detail

necessary to justify its wholesale withholdings based on claims of the deliberative process

privilege, such as an identification of the particular decision-making process to which the withheld

material pertains, substantiation that the record is pre-decisional, substantiation that the withheld

material is deliberative in nature, substantiation that disclosure would injure agency decision-

making, and substantiation that no segregable factual information has been withheld. Nat’l Sec.

Archive v. C.I.A., 859 F. Supp. 2d 65, 69–70 (D.D.C. 2012), aff’d, 752 F.3d 460 (D.C. Cir. 2014)

(explaining that agencies seeking to withhold material based on the deliberative process privilege

and Exemption 5 must show that (1) the material was generated before the adoption of an agency

policy, (2) the material reflects “the give-and-take of the consultative process,” and (3) “disclosure

would cause injury to the decision-making process.”); Animal Legal Def. Fund, Inc. v. Dep’t of

Air Force, 44 F. Supp. 2d 295, 299 (D.D.C. 1999) (“The need to describe each withheld document

when Exemption 5 is at issue is particularly acute because the deliberative process privilege is so

dependent upon the individual document and the role it plays in the administrative process.”)

(quotations and citations omitted).

       Defendant’s failure to produce adequate Vaughn indices to explain and justify their

extensive withholding of requested records is extremely problematic. Adequate Vaughan indices




                                                  5
          Case 1:20-cv-02674-TJK Document 29 Filed 12/10/20 Page 6 of 9




are essential to enable Plaintiff and the Court to assess and evaluate whether Defendants’ claims

of exemption are lawful. “[T]he underlying purpose of the Vaughn index is to permit the District

Court to make a rational decision whether the withheld material must be produced without actually

viewing the documents themselves.” Dellums v. Powell, 642 F.2d 1351, 1360 (D.C. Cir. 1980).

As a result, “[s]pecificity is the defining requirement of the Vaughn index.” McGhee v. Dep’t of

Justice, 800 F. Supp. 2d 220, 237 (D.D.C. 2011). Further, this Court’s precedent makes clear that

an adequate Vaughn index typically must include at least the following information:

       (1) an index identification number (i.e., a Bates stamp number); (2) the document’s
       subject; (3) its date; (4) the author; (5) the recipient; (6) the total number of pages;
       (7) the disposition (that is, whether entirely or partially withheld); (8) the reason for
       being withheld; (9) the statutory authority for the withholding; and (10) the number
       of pages containing withheld information.

Center for Biological Diversity v. Env’t Prot. Agency, 279 F. Supp. 3d 121, 144 (D.D.C. 2017)

(citing Judicial Watch, Inc. v. Food & Drug Admin, 449 F.3d 141, 146-47 (D.C. Cir. 2006)). The

indices produced by Defendants do not even begin to meet these requirements. For example,

OMB’s index states only “Deliberative Process” as the entire explanation for its determinations

regarding all 26 documents it withheld in full or in part based on Exemption 5. The Commerce

Department does not provide the subject matter for documents withheld in full based on an

assertion of deliberative process privilege. Nor does the Commerce Department explain how it is

that each of the documents withheld in full does not contain any segregable, non-exempt

information, which of course must be disclosed under the FOIA.                      See 5 U.S.C. §

552(a)(8)(A)(ii)(II). And while the Census Bureau’s index purports to address the question of

segregable non-exempt information, it does so only in the most conclusory terms, using precisely

the same boilerplate language for every document withheld based on Exemption 5. This is

particularly troublesome, given the clear case law that agencies must take care, particularly when




                                                  6
          Case 1:20-cv-02674-TJK Document 29 Filed 12/10/20 Page 7 of 9




asserting the deliberative process privilege, to segregate and disclose factual information and

similar background wherever possible. See Wilderness Soc. v. Dep’t of Interior, 344 F. Supp. 2d

1, 18 (D.D.C. 2004) (“The adequacy of the Vaughn index in regards to the segregability question

turns on whether the agency has sufficiently explained why there was no reasonable means of

segregating factual material from the claimed privileged material.”).

       Counsel for Plaintiff is actively communicating with counsel for Defendants to gain a better

understanding of Defendants’ withholdings and related issues. Plaintiff is hopeful that the parties

will be able to come to a resolution of at least some of these issues without the Court’s assistance.

If that is not possible, Plaintiff will inform the Court and seek further relief as appropriate.

                                 DEFENDANTS’ STATEMENT

       Defendants continue to steadfastly adhere to the Court’s order and the parties’ agreement.

As described above, Defendants processed and released a high volume of materials on November

30 and December 1, 2020. Indeed, Commerce alone released over 22,200 pages of responsive,

non-exempt information. In addition, Defendants provided Plaintiff preliminary Vaughn indices

in an effort to help the parties eliminate potential areas of dispute and avoid unnecessary

litigation. And OLC, the Civil Rights Division, and OIP have all provided their final responses

well in advance of the Court’s January 11, 2021 deadline. Defendants reiterate that they remain

committed and on pace to finish their releases of all responsive, non-exempt information by the

January 11, 2021 deadline.

       In addition, the preliminary Vaughn indices provided by Defendants adhere to the Court’s

order and provide Plaintiff an adequate opportunity to assess the withholdings and challenge the




                                                   7
            Case 1:20-cv-02674-TJK Document 29 Filed 12/10/20 Page 8 of 9




propriety of Defendants’ redactions.3 Plaintiff has not articulated to Defendants any basis,

beyond mere speculation, for why it “is concerned that at least some of this withholding is

grossly excessive.” By way of example, Plaintiff expresses concern about Defendants’

withholding of information pursuant to the deliberative process privilege, yet its FOIA requests

seek documents about Executive Order 13808 that would inherently involve deliberative, pre-

decisional materials.

          Further, many of the same individuals responsible for processing, redacting, and releasing

such a large volume of responsive materials on an accelerated timetable are the same individuals

responsible for creating the preliminary Vaughn indices. In the event this case proceeds to

summary judgement briefing, Defendants reserve their right to augment the preliminary Vaughn

indices to defend the appropriateness of their withholdings.

          Finally, Defendants are ready and willing to discuss particular withholdings with Plaintiff

and, if appropriate, reassess the respective agency decisions.



    Dated: December 9, 2020                            Respectfully submitted,

    JEFFERY BOSSERT CLARK                              /s/ Patrick J. Carome
    Acting Assistant Attorney General                  Patrick J. Carome (D.C. Bar No. 385676)
                                                       WILMER CUTLER PICKERING
    ELIZABETH J. SHAPIRO                                 HALE AND DORR LLP
    Deputy Director, Federal Program Branch            1875 Pennsylvania Avenue NW
                                                       Washington, DC 20006
    /s/ Stephen M. Elliott                             (202) 663-6000
    STEPHEN M. ELLIOTT                                 Patrick.Carome@wilmerhale.com
    Senior Counsel (PA Bar No. 203986)
    United State Department of Justice                 Caitlin W. Monahan*
    Civil Division, Federal Programs Branch            Mikayla C. Foster*
    1100 L St. NW                                      Rieko H. Shepherd*


3
 Defendants use the term “preliminary” to differentiate between the indices being provided to
Plaintiff at this time and the final indices that will be provided to defend the government
components during the summary judgment phase of litigation, if necessary.

                                                   8
        Case 1:20-cv-02674-TJK Document 29 Filed 12/10/20 Page 9 of 9




Washington, DC 20005                      WILMER CUTLER PICKERING
Tel: (202) 353-0889                         HALE AND DORR LLP
Fax: (202) 616-8470                       60 State Street
E-mail: stephen.m.elliott@usdoj.gov       Boston, MA 02109
                                          (617) 526-6000
Counsel for Defendants                    Caitlin.Monahan@wilmerhale.com
                                          Mikayla.Foster@wilmerhale.com
                                          Rieko.Shepherd@wilmerhale.com

                                          Jared V. Grubow*
                                          WILMER CUTLER PICKERING
                                            HALE AND DORR LLP
                                          7 World Trade Center
                                          250 Greenwich Street
                                          New York, NY 10007
                                          (212) 230-8800
                                          Jared.Grubow@wilmerhale.com

                                          * Pro hac vice

                                          Counsel for Plaintiff the Brennan Center for
                                           Justice at NYU School of Law




                                      9
